                                                                                       United States District Court
                                                                                         Southern District of Texas

                        IN THE UNITED STATES DISTRICT COURT                                 ENTERED
                        FOR THE SOUTHERN DISTRICT OF TEXAS                                  April 25, 2019
                                 HOUSTON DIVISION                                        David J. Bradley, Clerk


HUBERT RANDLE                                     §
on behalf of himself individually,                §
and ALL OTHERS SIMILARLY                          §
SITUATED                                          §
                                                  §
                       Plaintiffs,                §
                                                  §
v.                                                §   CIVIL ACTION NO. H-18-1770
                                                  §
METROPOLITAN TRANSIT                              §
AUTHORITY OF HARRIS COUNTY                        §
                                                  §
                       Defendant.                 §

                                MEMORANDUM AND ORDER

       Hubert Randle sued the Metropolitan Transit Authority of Harris County (Metro), alleging

a failure to pay the overtime wages required under the Fair Labor Standards Act, 29 U.S.C. § 201

et seq. (Docket Entry Nos. 1, 61). Randle drove vehicles for Metro’s METROLift program. Metro

moved to dismiss and to compel Randle to arbitrate his claim based on an arbitration clause in

Randle’s contract with Yellow Cab that gave him the right to drive for METROLift. (Docket Entry

No. 95). The court granted Metro’s motion and dismissed the litigation, without prejudice, in favor

of arbitration. (Docket Entry No. 96). Randle asks this court to alter that ruling or, in the

alternative, to equitably toll limitations. Randle also seeks leave to substitute Tameika Kirby as the

named plaintiff. Metro responded to both motions, Randle replied, Metro surreplied, and Randle

filed supplemental authority. (Docket Entry Nos. 97–102, 105, 111–13).

       After reviewing the parties’ motions, responses, and replies; the record; and the applicable

law, the court denies the motion to alter or amend the judgment and to equitably toll limitations, and

denies the motion to substitute the named plaintiff. (Docket Entry Nos. 97, 98). The reasons for


                                                  1
these rulings are set out below.

I.     Background

       The critical background facts are drawn from the record and set out in the court’s

Memorandum and Opinion granting Metro’s motion to dismiss in favor of arbitration and need not

be repeated here. (Docket Entry No. 95). Randle alleged that Metro had denied him overtime wages

and misclassifed him as an exempt worker, in violation of the FLSA. Randle was a driver for the

METROLift program, a paratransit service operating in the Houston area. Metro does not directly

contract with drivers for the METROLift program, but instead contracts with the Greater Houston

Transportation Company, which in turn contracts with companies like Yellow Cab Paratransit

Services to hire independent contractors to drive specific METROLift routes. Randle had contracts

with the Greater Houston Transportation Company and Yellow Cab (the “Yellow Cab Contracts”)

to drive as an independent contractor for METROLift under the Greater Houston Transportation

Company’s contract with Metro. (See Docket Entry No. 74-2). Randle did not sue Yellow Cab.

       Randle’s Yellow Cab Contracts included arbitration clauses. Metro, a nonsignatory to those

contracts, moved to dismiss the litigation and to compel arbitration. (Docket Entry No. 24). The

court granted Randle leave to amend and to substitute a party who was not subject to a similar

arbitration clauses, but Randle did not do so in his amended complaint. (Docket Entry Nos. 58, 61).

After Metro again moved to dismiss and to compel arbitration, and Randle responded, the court

dismissed the litigation in favor of arbitration. (Docket Entry Nos. 74, 78, 79, 87, 94–96). Randle’s

motions to amend the judgment and to substitute the party plaintiff followed. (Docket Entry Nos.

97, 98).




                                                 2
II.    The Relevant Legal Standards

       A.      The Motion for Reconsideration

       A party may move to alter judgment under Federal Rule of Civil Procedure 59(e) if the

motion is filed with 28 days of the court’s ruling. Demahy v. Schwarz Pharm. Inc., No. 11-31073,

2012 WL 5261492, at *2 n.2 (5th Cir. Oct. 25, 2012) (citing Tex. A&M Research Found. v. Magna

Transp., Inc., 338 F.3d 394, 400 (5th Cir. 2003)). A Rule 59(e) motion “calls into question the

correctness of a judgment.” Templet v. HydroChem Inc., 367 F.3d 473, 478–79 (5th Cir. 2004). A

Rule 59(e) motion “‘must clearly establish either a manifest error of law or fact or must present

newly discovered evidence’ and ‘cannot be used to raise arguments which could, and should, have

been made before the judgment issued.’” Rosenzweig v. Azurix Corp., 332 F.3d 854, 863–64 (5th

Cir. 2003) (quoting Simon v. United States, 891 F.2d 1154, 1159 (5th Cir. 1990)).

       The court has “considerable discretion” in addressing a motion for reconsideration. Templet,

367 F.3d at 479. Changing an order or judgment under Rule 59(e) is an “extraordinary remedy” that

courts use sparingly. Id.; see also 11 CHARLES ALAN WRIGHT, ARTHUR MILLER & MARY KAY

KANE, FEDERAL PRACTICE       AND   PROCEDURE § 2810.1 (3d ed. 2018). The Rule 59(e) standard

“favors denial of motions to alter or amend a judgment.” S. Constructors Grp., Inc. v. Dynaelectric

Co., 2 F.3d 606, 611 (5th Cir. 1993). A motion to reconsider may not be used to relitigate matters.

raise arguments, or present evidence that could have been litigated, raised, or presented before the

judgment or order was entered. WRIGHT ET AL. § 2810.1.

       B.      Equitable Tolling

       “The doctrine of equitable tolling preserves a plaintiff’s claims when strict application of the

statute of limitations would be inequitable.” United States v. Patterson, 211 F.3d 927, 930 (5th Cir.

2000) (quoting Davis v. Johnson, 158 F.3d 806, 810 (5th Cir. 1998)). The doctrine applies in “rare


                                                  3
and exceptional circumstances,” Teemac v. Henderson, 298 F.3d 452, 457 (5th Cir. 2002) (quoting

Davis, 158 F.3d at 811), and is available only when a plaintiff diligently pursues his or her rights.

Caldwell v. Dretke, 429 F.3d 521, 530 n.23 (5th Cir. 2005); see also Pacheco v. Rice, 966 F.2d 904,

906–07 (5th Cir. 1992) (equitable tolling is justified “when, despite all due diligence, a plaintiff is

unable to discover essential information bearing on the existence of his claim”). Plaintiffs must

demonstrate why a case should be exempt from the standard FLSA rule by showing that despite

diligently pursuing their rights, they were “unable to discover essential information bearing on the

existence of their claim.” Pacheco, 966 F.2d at 906–07.

       C.      Substitution of a Named Plaintiff

       Leave to amend should “be freely given when justice so requires.” FED. R. CIV. P. 15(a).

District courts have discretion to determine whether justice requires granting leave. Zenith Radio

Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330 (1971); Daves v. Payless Cashways, Inc., 661

F.2d 1022, 1024 (5th Cir. 1981). “A district court must possess a ‘substantial reason’ to deny a

request for leave to amend, but ‘leave to amend is by no means automatic.’” Jones v. Robinson Prop.

Grp., L.P., 427 F.3d 987 (5th Cir. 2005) (citing Lyn–Lea Travel Corp. v. Am. Airlines, 283 F.3d

282, 286 (5th Cir. 2002); Halbert v. City of Cherman, 33 F.3d 526, 529 (5th Cir. 1994)). The factors

“includ[e] undue delay, bad faith or dilatory motive on the part of the movant, repeated failures to

cure deficiencies by amendments previously allowed, undue prejudice to the opposing party by

virtue of allowance of the amendment, and futility of the amendment.” Id. (citing Dussouy v. Gulf

Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981)).

       Each motion and issue is analyzed under the applicable legal standard.




                                                  4
III.   The Motion to Reconsider the Court’s Order Dismissing the Litigation in Favor of
       Arbitration

       Randle argues that his motion to alter the judgment is “to correct error” and “prevent

manifest injustice.” (Docket Entry No. 97 at 4). He argues that the court erred because: (1) direct-

benefits estoppel does not apply to his claims against Metro; and (2) the arbitration clauses limit his

substantive rights under the FLSA. (Id. at 4–5). Metro responds that Randle should have asserted

each argument earlier and that he has not shown a manifest error of law. (Docket Entry No. 99 at

10).

               1.      Randle’s Argument Is Not Properly Raised in His Motion for
                       Reconsideration

       A Rule 59(e) motion is not to “raise arguments that were presented or could have been

presented in the past.” Quinn v. Guerro, 863 F.3d 353, 360 (5th Cir. 2017). Randle does not raise

new arguments. Nothing in the record shows that Randle could not have presented them when the

court was considering the motion to dismiss and to compel arbitration. The court’s Memorandum

and Opinion dismissing the litigation in favor of arbitration concluded that direct-benefits estoppel

permitted Metro, a nonsignatory to Randle’s Yellow Cab Contracts, to enforce the arbitration

clauses in those Contracts. (Docket Entry No. 95 at 14–23). Since July 2018, Randle has been on

notice that Metro was seeking to compel arbitration based on estoppel theories that permit a

nonsignatory to enforce an arbitration clause against a signatory. (See Docket Entry No. 24 at

11–13).

       Randle raised these arguments against applying direct-benefits estoppel in his response to

Metro’s motion to compel arbitration. Randle asserted that Jody James, JV v. Altman Grp., Inc., 547

S.W.3d 624 (Tex. 2018), supported the conclusion that direct-benefits estoppel did not allow a

nonsignatory to a contract with an arbitration clause to enforce that clause in an FLSA case. (Docket


                                                  5
Entry No. 87 at 8–14; see id. at 9 (“[D]irect-benefits estoppel does not apply to the facts of this

case.”)).

        Randle now argues that the court incorrectly applied direct-benefits estoppel because his

claims do not depend on his Yellow Cab Contracts. (Docket Entry No. 97 at 5–13). According to

Randle, his claims against Metro require the application of the economic-realities test, which would

consider his Yellow Cab Contracts. (See id. at 8–9). Randle made this argument in his response to

Metro’s motion to dismiss and to compel arbitration. (Docket Entry No. 87 at 9–10). He argued

then that his FLSA claims do “not rely[] upon the [Yellow Cab] contract[s]” containing the

arbitration clauses and that his “employment status is guided by the economic reality of the

relationship” between himself and Metro. (Id.). Randle also argued that the court erred in leaving

to the arbitrator the decision whether the arbitration clauses are enforceable or would improperly

limit his substantive rights under the FLSA. Randle made these arguments in his response to the

motion to dismiss and to compel arbitration. In that response, Randle argued that enforcing the

arbitration clauses would potentially cap the damages and impose a shorter limitations period than

the FLSA otherwise provides. (Id. at 15–22).

        Because Randle could have, in and some cases did, raise these arguments in his response to

Metro’s motion to dismiss and to compel arbitration, he cannot properly seek reconsideration on

these grounds. Azurix Corp., 332 F.3d at 863–64. While this is an independent and sufficient reason

for the court to deny the motion, it also fails on the merits.

               2.      The Court’s Judgment Was Not a Manifest Error

        Randle contends that the court’s Memorandum and Opinion dismissing his litigation and

compelling arbitration made two manifest errors: applying direct-benefits estoppel to his claims; and

concluding that the arbitrator should determine whether the arbitration clauses in his Yellow Cab


                                                   6
Contracts are enforceable. (Docket Entry No. 97). A “‘[m]anifest error’ is one that ‘is plain and

indisputable, and that amounts to a complete disregard of the controlling law.’” Guy v. Crown

Equip. Corp., 394 F.3d 320, 325 (5th Cir. 2004).

       Direct-benefits estoppel prevents a signatory from trying to “both have his contract and

defeat it too,” by simultaneously holding a nonsignatory liable to a contract with an arbitration

clause while denying that the dispute is subject to arbitration. Jody James, 547 S.W.3d at 637; see

also Meyer v. MWCO-GP, LLC, 211 S.W.3d 302, 306 (Tex. 2006).

       The Texas Supreme Court has made clear that direct-benefits estoppel is not limited to cases

in which the nonsignatory asserts claims against a signatory to a contract containing an arbitration

clause. For example, in In re Weekley Homes, 180 S.W.3d 127 (Tex. 2005), the Texas Supreme

Court affirmed a decision compelling arbitration between the nonsignatory daughter of a signatory

to a home-construction contract, and another signatory, the home builder. Id. at 132. The daughter

brought personal-injury claims arising from the quality of the completed home. She argued that

because her claims did not arise from the home-construction contract, she could not be compelled

to arbitrate her claims under that contract. Id. at 129. The Texas Supreme Court concluded that she

could be compelled to arbitrate because she sought and obtained direct and substantial benefits from

the home-construction contract, including living in the home and working closely with the

signatories to the contract, and because she was relying on the representations and warranties as to

the quality of construction in that contract. Id. at 133. The Texas Supreme Court emphasized that

the limits of direct-benefits estoppel were unclear and fact-specific, requiring courts to exercise

discretion based on the facts of each case. Id.; see also, e.g., iiiTec, Ltd. v. Weatherford Tech.

Holdings, LLC, No. H-18-1191, 2019 WL 1430428, at *4 (S.D. Tex. Mar. 29, 2019) (discussing

direct-benefits estoppel); DCK World Wide, LLC v. Pacifica Riverplace, LP, No. A-6-CV-00666-S,


                                                 7
2018 WL 934898, at *4 (W.D. Tex. Feb. 16, 2018) (same).

       Metro is able to compel arbitration under this theory because Randle has shown that he is

seeking the benefits of his Yellow Cab Contracts. Randle has alleged that Yellow Cab and Metro

are affiliated entities. He sought a preliminary injunction against Yellow Cab, a nonparty, and he

alleged in his original complaint that Yellow Cab and Metro were joint employers. (Docket Entry

No. 60; Docket Entry No. 1 at ¶ 13). Randle’s Yellow Cab Contracts containing the arbitration

clauses are the basis for his work as a driver in the METROLift program and therefore the basis of

his FLSA claims against Metro. As the court discussed in its Memorandum and Opinion, the

services Randle argues he provided to Metro are defined in his Yellow Cab Contracts and Yellow

Cab’s associated contracts with Metro. (Docket Entry No. 95 at 20). Equitable considerations of

Randle’s case and the case law discussing direct-benefits estoppel do not show that the court made

a manifest error of law in concluding that direct-benefits estoppel applied as a basis to compel

arbitration, based on the arbitration clauses contained in the Yellow Cab Contracts Randle signed.

       Randle relies on Jody James and other cases that the court discussed in its earlier

Memorandum and Opinion to argue that Metro cannot use direct-benefits estoppel to compel

arbitration of his FLSA claims. (Docket Entry No. 97 at 5–7; see Docket Entry No. 95 at 17–18

(discussing Jody James)).      Randle has not identified case law that shows that the court’s

Memorandum and Opinion manifestly erred in law or fact. Disagreement with the court’s

interpretation of the law cannot establish manifest error. Eldridge v. Thaler, No. H-05-1847, 2013

WL 3294099, at *2 (S.D. Tex. June 28, 2013).

       Randle also argues that the court erred by leaving it to the arbitrator to decide the

enforceability of the arbitration clauses, contending that its terms impermissibly limit his substantive

rights under the FLSA. (Docket Entry No. 97 at 13). He argues that because there is no delegation


                                                   8
provision, the parties did not leave that issue for the arbitrator. (Id. at 14). However, the language

Randle alleges makes the clauses unenforceable is not contained in the Contract arbitration clauses.

Rather, the language appears in the separate “Miscellaneous Provisions” sections of the Contracts

that neither address arbitration nor suggest that they modify the arbitration clauses. (Docket Entry

No. 87-1 at 5; 87-2 at 3).

        The first challenged provision states that, “[i]n the event either party breaches this Services

Agreement,” damages for the breach may be limited if the complaining party does not follow certain

procedural requirements. (Docket Entry No. 87-2 at 2–3). This provision is predicated on breach

and makes no reference to the FLSA or to arbitration. The second clause Randle challenged stated

that “[t]he Company may revoke [Randle’s] rights” under the contract if he breached “city

ordinances (related to or as applicable to [Randle] as a licenced taxicab operator,” state or federal

law, the contract, or the Greater Houston Transportation Company’s contract with Metro. (Id. at 3).

This provision did not refer to the FLSA or arbitration; referred to only “rights under [the] Services

Agreement]; and required Randle to breach the Contract to revoke those rights. (Id.).

        Randle’s challenges were not to “the very existence of any [arbitration] agreement” that

would be “for the courts to decide at the outset.” Will-Drill Res., Inc. v. Samson Res. Co., 352 F.3d

211, 218 (5th Cir. 2003). Instead, he argued that those provisions could undermine his FLSA rights.

“A challenge to the validity (rather than the existence) of the parties’ contract as a whole, as opposed

to a challenge to an arbitration clause within that contract, is for the arbitrator to decide.” Coronado

v. D.N.W. Hous., Inc., No. H-13-2179, 2015 WL 5781375, at *4 (S.D. Tex. Sept. 30, 2015) (citing

Prima Paint Corp v. Flood & Conklin Mfg. Co., 388 U.S. 395, 406 (1967); and Buckeye Check

Cashing, Inc. v. Cardegna, 546 U.S. 440, 445–46 (2006)); see also Kubala v. Supreme Prod. Servs.,

Inc., No. 2:15-CV-116, 2016 WL 7971733, at *4 n.3 (S.D. Tex. June 14, 2016); Talon Ordnance,


                                                   9
LLC v. Am. Firearms Mfg. Co., LLC, No. 3:14-cv-383-DPJ-FKB, 2014 WL 12705072, at *2 (S.D.

Miss. Nov. 17, 2014). As the court discussed in its Memorandum and Opinion, Randle’s argument

challenges the validity of contract provisions unrelated to the arbitration clauses. The argument and

does not raise a threshold question of arbitrability that the court must decide (Docket Entry No. 95

at 9–10).

        Randle has not presented new case law or evidence showing that the court’s October 2018

Memorandum and Opinion made a manifest error or law or fact. The court denies Randle’s motion

to alter the judgment based on his arguments about direct-benefits estoppel and enforceability.

(Docket Entry No. 97).

III.    Whether Metro Must Pay the Cost of Arbitration

        In his motion to alter the judgment, Randle urges the court to order Metro to pay the

arbitrator’s fees, to avoid having his “rights under the FLSA . . . abridged.” (Docket Entry No. 97

at 15). Randle attaches to his motion a declaration from his attorney stating that, in his experience,

“arbitrators with the [American Arbitration Association] typically charge between $300 per hour and

$500 per hour when presiding over a dispute.” (Docket Entry No. 97-1 at ¶ 5). Neither the

declaration nor the motion explains whether the default practice in arbitration is to require each party

to pay part of the arbitrator’s fees. Randle does not address whether the arbitrator would reject a

request to shift costs as a normal practice, or would do so in this case. And neither party has

indicated whether they have begun to arbitrate, or, if arbitration has begun, if Randle has raised these

issues in arbitration.

        Randle attaches a 2013 email sent to his attorney in an unrelated case, stating that arbitration

with the American Arbitration Association in that unrelated and unnamed case had cost the plaintiff

$82,200. (Id. at 2; see id. at ¶ 6). Randle does not explain the facts of that case, what the plaintiff’s


                                                   10
claims were, whether those costs were only for the arbitrator’s fees, whether the arbitrator was asked

to have the defendant pay, or when or where the arbitration occurred. Randle instead argues that

his argument about the arbitration costs is not one that he “‘could, and should, have . . . made before

judgment issued’ because it was not legally ripe before the Court granted Metro’s Motion to

Dismiss.” (Docket Entry No. 101 at 4).

        Randle is correct that courts must be sensitive to the ability of plaintiffs to vindicate their

rights through arbitration. In Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20 (1991), the

Supreme Court held that a district court may enforce an agreement to arbitrate a federal statutory

claim so long as the arbitral forum allows the plaintiff to effectively pursue his claim. Id. at 28. The

Fifth Circuit has interpreted Gilmer to require that arbitration provide “an adequate substitute for

a judicial forum in protecting the particular statutory right at issue.” Williams v. Cigna Fin.

Advisors, Inc., 197 F.3d 752, 763 (5th Cir. 1999). Courts have found unconscionable contracts

allowing one party to recover attorney’s fees in an FLSA case regardless of whether it is the

prevailing party. See Coronado, 2015 WL 5781375, at *10. But Randle does not challenge a fee-

shifting provision, instead speculating that he will face high costs in any arbitration.

        The Fifth Circuit has made clear that district courts should grant motions to alter or amend

judgments only in narrow and unusual circumstances. In Templet, the Fifth Circuit affirmed a

district court’s decision to deny the plaintiffs’ motion to alter or amend the judgment when the

plaintiffs based the motion on facts that they knew about before the district court issued judgment,

but did not raise. Id. at 479–80. Randle’s evidence of arbitration costs is not “newly discovered.”

Templet, 367 F.3d at 479. Randle’s attorney bases his declaration on experience and knowledge

gained long before he represented Randle in this litigation. The email he attaches to the motion is

from 2013. (See Docket Entry No. 97-1). Randle has not identified how his request for an order that


                                                  11
Metro pay all of the arbitrator’s fees would “correct manifest errors of law or fact.” Templet, 367

at 479.

          Even on the merits, Randle’s argument that Metro should be required to pay all the costs of

arbitration fails. To succeed, Randle must show that paying the arbitration costs would prevent him

“from effectively vindicating [his] federal statutory rights.” Green Tree Fin. Corp.–Ala. v.

Randolph, 531 U.S. 79, 90 (2000). He must “provide some individualized evidence that [he] will

likely face prohibitive costs in the arbitration at issue and that [he is] financially incapable of

meeting those costs.” Carter v. Countrywide Credit Indus., Inc., 362 F.3d 294, 300 (5th Cir. 2004)

(first alteration in original) (quoting Livingston v. Assocs. Fin., Inc., 339 F.3d 553, 557 (5th Cir.

2003)).

          In Green Tree Financial Corp.–Alabama v. Randolph, 531 U.S. 79 (2000), the Supreme

Court held that the respondent’s use of informational material from the American Arbitration

Association and a “stray statement” in an article on arbitration to prove that the arbitration he faced

would be prohibitively expensive was insufficient to show that the arbitration agreement was

unenforceable. Id. at 90–91. The party seeking to avoid arbitration “bears the burden of showing

the likelihood of incurring [prohibitively expensive] costs,” and the respondent’s argument that

“[t]he ‘risk’ that [she would] be saddled with prohibitive costs [was] too speculative to justify the

invalidation of an arbitration agreement.” Id. at 91, 92. An arbitration clause’s “silence with respect

to costs and fees” does not render it unenforceable. Id. at 92.

          The Fifth Circuit has provided more guidance on “how detailed the showing of prohibitive

expense” must be. Id. at 92. In Carter v. Countrywide Credit Industries, Inc., 362 F.3d 294 (5th

Cir. 2004), the court stated that a plaintiff should submit information on the likely costs of

arbitration and the plaintiff’s inability to pay them. Id. at 300. In Bell v. Koch Foods of Mississippi,


                                                  12
LLC, 358 F. App’x 498 (5th Cir. 2009), the Fifth Circuit concluded that plaintiffs who had submitted

estimates of their expected arbitration costs had not met their burden of showing prohibitive expense

because they did not also submit information about their financial circumstances. Id. at 504.

       Randle has submitted evidence of the anticipated costs of arbitration from another case

dating back to 2013. (See Docket Entry No. 97-1). He has not submitted evidence of the costs for

this case, or evidence of his financial circumstances showing that he would be unable to pay the

estimated costs. The arbitration clauses are silent on how fees must allocated in arbitration, which

does not suggest that arbitration will necessarily violate the FLSA’s fee-shifting provision and affect

Randle’s FLSA rights. Cf. Coronado, 2015 WL 5781375, at *9 (a fee-shifting provision that

“allow[ed] the defendant clubs to recover attorney’s fees whether they win or lose in arbitration”

violated the FLSA). Because Randle’s arguments to alter the court’s judgment and require Metro

to pay the costs of arbitration does not fit within the narrow circumstances in which courts may grant

motions for reconsideration, the court denies this request. (Docket Entry No. 97).

IV.    The Motion to Equitably Toll Limitations

       Randle asks the court to equitably toll limitations for himself and each opt-in plaintiff, from

the date they filed their forms consenting to join a collective action. (Docket Entry No. 97 at

16–22). He argues that the plaintiffs diligently pursued their rights by filing their claims or consent

forms within the statutory period, and that their claims could be barred if they must arbitrate those

claims. (Id. at 17, 20–22).

       Randle cites Johnson v. TruGreen L.P., No. H-10-2816, 2013 WL 12120413 (W.D. Tex.

May 21, 2013), in support. In Johnson, the court had compelled arbitration, and the plaintiffs moved

to alter the judgment on the ground that the defendant had produced arbitration agreements that

applied only to the named plaintiffs, not to the opt-in plaintiffs. Id. at *1, 3. The court reinstated


                                                  13
and equitably tolled the opt-in plaintiffs’ claims, concluding that it had erred by requiring the opt-in

plaintiffs to arbitrate without the defendant producing valid arbitration agreements for those

plaintiffs. Id. at *5.

        Randle has not pointed to a problem or error in this court’s order compelling arbitration that

would justify equitably tolling limitations. The Fifth Circuit has affirmed district court denials of

similar requests when the “argument for equitable tolling is not based on newly-discovered evidence

and thus could have been raised before the district court prior to judgment.” Baldwin v. Layton, 300

F. App’x 321, 323–24 (5th Cir. 2008). Randle could have requested equitable tolling before the

court ordered the parties to arbitrate. Randle’s request to equitably toll limitations is not based on

newly discovered evidence or a manifest error of law. The court denies this alternative request in

his motion to alter the judgment.

        Even if the court concluded that the Rule 59(e) standard does not bar Randle’s request, the

court would deny it because the issue is one for the arbitrator to decide.1 In Howsam v. Dean Witter

Reynolds, Inc., 537 U.S. 79 (2002), the Supreme Court held that procedural issues arising in

arbitration from the arbitration agreement are typically for the arbitrator to decide. Id. at 84–85.

District courts in other circuits have applied this to equitable tolling. In Myers v. TRG Customer

Solutions, Inc., No. 1:17-cv-00052, 2018 WL 705629, at *1 (M.D. Tenn. Feb. 5, 2018), the court,

after compelling arbitration, denied a plaintiff’s request to make a finding of law that each opt-in

plaintiff’s claims were tolled from the date that they filed consent forms. Id. at *3. The court found


        1
          The case law is unclear whether this same logic applies to requests for fee-shifting under the FLSA.
The Supreme Court has held that a party seeking to avoid arbitration based on cost must provide competent
and individualized evidence of those allegedly prohibitive costs. Green Tree Fin. Corp.–Ala., 531 U.S. at
91–92. The Fifth Circuit has suggested that language in arbitration clauses that requires “each party [to] pay
for each party’s own costs and attorney’s fees” is unenforceable in the FLSA context because a prevailing
employee is entitled to have the defendant pay attorney’s fees. Carter v. Countrywide Credit Indus., Inc., 362
F.3d 294, 299 (5th Cir. 2004). The court could find no cases examining whether it is for the arbitrator to
decide the issue of fee shifting under FLSA claims that are dismissed in favor of arbitration.
                                                     14
that the arbitration agreement was sufficiently broad to make the tolling issue one for the arbitrator

to decide. Id. at *4. Although the plaintiff in Myers did not request equitable tolling, the Middle

District of Tennessee’s reasoning is still persuasive. In Whitfiled v. Career Training Institute,

Orlando, Inc., No. 3:15-cv-518-HES-MCR, 2016 WL 8943171 (M.D. Fla. June 1, 2016), the Middle

District of Florida denied the plaintiffs’ request for equitable tolling despite the concern that the opt-

in plaintiffs might not know that they needed to refile their claims due to the court’s decision to

compel arbitration. Id. at *2. The district court emphasized the high bar for granting equitable

tolling, even when the plaintiffs timely filed their claims and then are compelled to arbitrate them.

Id.

        While district courts have granted requests for equitable tolling after compelling arbitration,

they have considered these requests only after the disputes were placed back within the courts’

jurisdiction. See, e.g., Gutierrez v. Drill Cuttings Disposal Co., LLC, 319 F. Supp. 3d 856, 859–60

(W.D. Tex. 2018) (equitably tolling the statute of limitations after arbitration proceedings broke

down and the plaintiffs refiled FLSA claims); Weckesser v. Knight Enters. S.E., LLC, No. 2:16-cv-

02053-RMG, 2018 WL 4087931, at *3 (D.S.C. Aug. 27, 2018) (equitably tolling the statute of

limitations after the appeals court had overturned the district court’s order compelling arbitration

entered a year earlier). Randle requests that the court equitably toll his claims while they are

pending in arbitration. Randle’s request for equitable tolling in his Rule 59(e) motion to alter

judgment is denied.

V.      The Motion to Substitute the Named Plaintiff

        Randle moves for leave to substitute Tameika Kirby as the named plaintiff, explaining that

“Kirby is not subject to an arbitration agreement with Yellow Cab.” (Docket Entry No. 98 at 1).

He argues that Kirby “is a proper plaintiff in this case because she has the same claim, performed


                                                   15
the same duties, and worked for the same alleged employer.” (Id. at 2). Kirby “worked for Metro

as an independent contractor,” and “she transported elderly and disabled individuals” as Randle had

for Metro. (Id.). Randle argues that, like him, “she was misclassified as an independent contractor

under the FLSA.” Kirby filed a notice of consent on August 23, 2018. (Docket Entry No. 71).

       Metro responds that the court should deny Randle’s motion because: (1) “Randle unduly

delayed in seeking to substitute Kirby,” and the substitution would unduly prejudice Metro; (2) the

amendment would be futile; and (3) “substitution of a new named plaintiff is inappropriate after a

case has been dismissed.” (Docket Entry No. 100 at 4, 5). Metro points out that Randle’s motion

to substitute was filed three months after the court granted him leave to substitute another as the

named plaintiff, over one month after the record shows Randle was aware that Kirby was allegedly

not subject to an arbitration clause related to her METROLift job, and almost a month after the case

was dismissed in favor of arbitration. (Docket Entry No. 100 at 7 (citing Docket Entry Nos. 58, 82,

95, 96)).

       Randle failed to move to substitute the named plaintiff, despite the court’s instruction to do

so during the litigation, until after the court had dismissed the case in favor of arbitration. (Docket

Entry No. 58). The court noted in the Memorandum and Opinion dated October 1, 2018, that

“Randle [had] already received the court’s leave to substitute a named plaintiff who is not subject

to arbitration agreements,” but that “[he] is apparently unable to do so.” (Docket Entry No. 95 at

22).

       Metro cites Genesis Healthcare Corp. v. Symczky, 569 U.S. 66 (2013), to argue that

substitution of the named plaintiff is improper because this court dismissed Randle’s case. (Docket

Entry No. 100 at 9). In Genesis Healthcare, the Supreme Court held that a putative collective action

under the FLSA was no longer justiciable after the named plaintiff’s claims became moot before


                                                  16
class certification. The Supreme Court emphasized that the plaintiff’s claims could not remain

justiciable simply because she was seeking to bring a collective action. Genesis Healthcare, 569

U.S. at 74 (“While the FLSA authorizes an aggrieved employee to bring an action on behalf of

himself and ‘other employees similarly situated,’ 29 U.S.C. § 216(b), the mere presence of

collective-action allegations in the complaint cannot save the suit from mootness once the individual

claim is satisfied.”).

        Some cases suggest that district courts may grant motions to substitute the named plaintiff

even after dismissing the case. In Ford v. U.S. Steel Corp., 638 F.2d 753 (5th Cir. 1981), a district

court certified a putative Title VII class action, later decertified it, dismissed the lead plaintiff, and

dismissed. Id. at 755–58. The plaintiff then moved to substitute the named plaintiff, but the district

court denied the motion. Id. at 760. The Fifth Circuit reversed, holding that another class

representative could step forward because it would “work an injustice” to disallow substitution after

class certification. Id. at 754, 761. Ford suggests that a district court may allow the substitution of

the named plaintiff after dismissing case, even if the court previously granted, then denied, class

certification.

        However, this court denied Randle’s motion for class certification without prejudice,

specifically instructing him in August 2018 to move to substitute the named plaintiff. (Docket Entry

Nos. 20, 58). As Metro points out, once a named plaintiff’s claims are dismissed or become moot,

the courts draw a distinction between motions to substitute another named plaintiff whether the

motion is filed before or after class certification. See Genesis Healthcare, 569 U.S. at 74–75; Sonsa

v. Iowa, 419 U.S. 393, 399 (1975) (a class action is not moot when the named plaintiff’s individual

claim becomes moot after class certification). This analysis is in line with cases holding that courts




                                                   17
may not rule on interlocutory issues after the parties have begun to arbitrate their claims. See, e.g.,

Gulf Guar. Life Ins. Co. v. Conn. Gen. Life Ins. Co., 304 F.3d 476, 492 (5th Cir. 2002) (a party could

not make an interlocutory appeal of an arbitration decision because “a ‘prime objective of arbitration

law is to permit a just and expeditious result with a minimum of judicial interference’ and any other

such rule could ‘spawn endless applications [to the courts] and indefinite delay’”).

       Because the court did not certify a class and the case was dismissed when Randle moved to

substitute, his motion is denied. (Docket Entry No. 98).

VI.    Conclusion

       For the reasons stated in this order and in the Memorandum and Opinion dismissing Randle’s

case and compelling arbitration, Randle’s motion to alter the judgment, (Docket Entry No. 97), is

denied. The court also denies Randle’s motion to substitute the named plaintiff. (Docket Entry No.

98).

               SIGNED on April 25, 2019, at Houston, Texas.


                                                    ______________________________________
                                                             Lee H. Rosenthal
                                                       Chief United States District Judge




                                                  18
